63 N.J. 591 (1973)
311 A.2d 177
THE ALLAN-DEANE CORPORATION, A DELAWARE CORPORATION QUALIFIED TO DO BUSINESS IN THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
THE TOWNSHIP OF BEDMINSTER, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY AND THE TOWNSHIP OF BEDMINSTER PLANNING BOARD, DEFENDANTS-RESPONDENTS AND LYNN CIESWICK, APRIL DIGGS, W. MILTON KENT, GERALD ROBERTSON, JOSEPHINE ROBERTSON AND JAMES RONE, ON BEHALF OF THEMSELVES AND ALL OTHER SIMILARLY SITUATED, PLAINTIFF-INTERVENORS-APPELLANTS,
v.
THE TOWNSHIP OF BEDMINSTER, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, ITS OFFICIALS, EMPLOYEES, AND AGENTS, THE TOWNSHIP COMMITTEE OF THE TOWNSHIP OF BEDMINSTER, THE PLANNING BOARD OF THE TOWNSHIP OF BEDMINSTER, AND THE ALLAN-DEANE CORPORATION, A DELAWARE CORPORATION QUALIFIED TO DO BUSINESS IN THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 5, 1973.
Decided March 5, 1973.
Mr. Peter A. Buchsbaum argued the cause, for intervenors-appellants.
Mr. William W. Lanigan argued the cause for plaintiffs-respondents (Messrs. William W. Lanigan and Daniel F. O'Connell, on the brief).
PER CURIAM.
A petition for certification having been submitted to the Court, and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted. (62 N.J. 430) The matter is remanded with directions to permit consolidation and intervention of the present applicant in the pending case on condition that the *592 present applicant shall be ready to try the case within 30 days hereof.
For remandment  Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR and MOUNTAIN and Judges CONFORD and SULLIVAN  6.
Opposed  None.